Title: To George Washington from John James Dufour, 19 December 1796
From: Dufour, John James
To: Washington, George


                        
                            Monsieur 
                            Pittsburgh le 19. Décembre 1796.
                        
                        Dans la Gazette de Philadelphie du 1r Fevrier 1796: qui m’est tombée par hazard
                            dernierement dans les mains, j’ai vu que vous offriez quantite de terre a Vendre sur les
                            rivieres de l’Ohio et du Kenhawa: Dans le cas que vous ne les ayez pas encore toutes vendues
                            et que vous soyez encore intentionnez de les vendre; je prends respectueusement la liberte
                            de vous prier par celle ci de vouloir bien si vos grandes occupations vous le permettent me
                            faire l’honneur de me marquer les prix que vous mettez a chacune de vos pieces de terres,
                            afin que S’il me convient je puissent les visiter au retour d’un voyage que je me propose de
                            faire dans le Kentuky; Alors je prendrois la liberté d’aller chez vous pour convenir
                            definitivement.
                        Votre Amour reconnu pour la prosperité de ces contrées fait que j’ose esperer
                            que vous daignerez m’honnorer d’une reponce favorable, que je vous prie d’adresser à Poste
                            restante a Limeston dans le Kentuky; Car je ne pretend point grossir la foule des agioteurs
                            de terres qui entravent si terriblement Les progres de l’agriculture, mais je cherche un
                            terrein propre a recevoir une grande famille de bons laboureurs Suisses instruits
                            particulierement dans la culture des Arbres, des Bestieaux et de la Vigne, qui sur la
                            renommée dont jouis ce pays m’ont envoyé pour leur choisir une place ou ils puissent exercer
                            leur industrie.
                        
                        Daignez recevoir l’expression des Sentiments d’estime et de respect dont est
                            pénétré pour Votre Excellence cellui qui en faisant les voeux les plus sinceres pour votre
                            constante prospérité ose se dire De Votre Excellence Le Très humble et Obeïssant Serviteur
                        
                            Jean Jacques Dufour
                            
                        
                    